Citation Nr: 0606497	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-12 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the request for waiver of recovery of overpayment of 
non-service-connected disability pension benefits in the 
original calculated amount of $39,973.00 was timely.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Board notes that the veteran's May 2003 substantive 
appeal included a request for a Travel Board hearing.  In 
February 2005, the RO notified the veteran that he was 
scheduled for the requested hearing in August 2005.  July 
2005 correspondence from the veteran indicated that he did 
not recall asking for this hearing.  The RO advised the 
veteran later that month that he could withdraw his hearing 
request if he desired.  Review of the claims folder reveals 
no subsequent correspondence and no indication whether the 
Travel Board hearing was held.  

As discussed below, the Board finds that a remand to the RO 
is required on an unrelated basis.  If the veteran's desire 
for a hearing has not been satisfied, he may address this 
matter while the case is on remand to the RO.  The veteran is 
given notice that a hearing will not be rescheduled unless 
the veteran makes such a request. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A request for waiver of recovery of overpayment of benefits 
must be  made within 180 days following the date of notice of 
indebtedness.  38 C.F.R. § 1.963(b)(2) (2005).  In its July 
2002 decision, the Committee found that, according to the 
Debt Management Center (DMC) and the Centralized Accounts 
Receivable Online System (CAROLS) screen, the notice of the 
veteran's debt was sent on November 12, 2001.  His request 
for waiver of recovery of the overpayment was received on 
June 10, 2002.  Therefore, the Committee found that the 
request for waiver was untimely.  

The Board observes that review of the claims folder fails to 
disclose documentation as to the mailing of the notice of the 
debt and of the veteran's right to request a waiver.  The 
Board is unable to make a determination on this appeal 
without this information.  A remand is therefore required.  

The Board notes that the overpayment in question was created 
when, in October 2001, the RO terminated the veteran's non-
service-connected disability pension benefits effective 
September 1997 due to excessive income.  An August 2003 award 
letter explained that, based on new information, the pension 
benefits were reinstated from September 1997 but terminated 
effective December 1999 due to excessive income.  This 
adjustment of the award should have reduced the amount of the 
overpayment; however, there is no documentation in the claims 
folder showing that the RO recalculated the debt and so 
notified the veteran.  This action should be completed before 
final adjudication of the waiver issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the DMC:  
(a) verification identifying the date of 
dispatch of the initial notice of 
indebtedness and right to request waiver; 
and (b) a copy of any correspondence 
received from the veteran in response to 
the initial notice of this indebtedness 
and right to request waiver.  

In the event that all or some of the above 
is unavailable, the RO should associate 
with the claims folder some 
documentation/confirmation that indicates 
that a letter was sent to the veteran 
informing him of the overpayment in this 
case and his appellate rights regarding a 
request for waiver to his address of 
record at the time.

2.  The RO should recalculate the 
overpayment of non-service-connected 
disability pension benefits based on the 
adjusted award as reflected in the August 
2003 letter to the veteran.  The RO should 
notify the veteran of the amount of the 
debt as recalculated.  

3.  Then the RO should refer the waiver 
issue to the Committee for review and 
determination.  If the disposition remains 
unfavorable, the Committee should furnish 
the veteran a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

